     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 1 of 28



 1   Daniel P. Struck, Bar No. 012377
     Rachel Love, Bar No. 019881
 2   Nicholas D. Acedo, Bar No. 021644
     Jacob B. Lee, Bar No. 030371
 3   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 4   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 5   dstruck@strucklove.com
     rlove@strucklove.com
 6   nacedo@strucklove.com
     jlee@strucklove.com
 7
     Attorneys for Defendant-Respondent Kris
 8   Kline
 9   MICHAEL BAILEY
     United States Attorney
10   District of Arizona
     WILLIAM C. STAES
11   Assistant United States Attorney
     Illinois State Bar No. 6314835
12   40 North Central Avenue, Suite 1800
     Phoenix, AZ 85004-4449
13   Telephone: (602) 514-7500
     Fax: (602) 514-7693
14   William.Staes@usdoj.gov
15   Attorneys for Defendants-Respondents
     David Gonzales, Donald Washington,
16   and Michael Carvajal
17
                             UNITED STATES DISTRICT COURT
18
                                   DISTRICT OF ARIZONA
19
     Maria Guadalupe Lucero-Gonzalez, et al.,           NO. CV-20-00901-PHX-DJH (DMF)
20
                              Plaintiffs-Petitioners,   DEFENDANTS-RESPONDENTS’
21                                                          JOINT RESPONSE IN
                    v.                                  OPPOSITION TO MOTION FOR
22                                                       TEMPORARY RESTRAINING
     Kris Kline, et al.,                                 ORDER AND PRELIMINARY
23                                                             INJUNCTION
                           Defendants-Respondents.
24
25           Defendants-Respondents Kris Kline, Warden of the Central Arizona Florence
26   Correctional Complex (“CAFCC”); David Gonzales, U.S. Marshal for the District of
27   Arizona; Donald W. Washington, Director of the U.S. Marshals Service (“USMS”); and
28
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 2 of 28



 1   Michael Carvajal, Director of the Federal Bureau of Prisons (“BOP”), by and through their
 2   undersigned counsel, submit this Joint Response in opposition to Plaintiffs-Petitioners’
 3   Motion for Temporary Restraining Order and Preliminary Injunction (Dkt. 2). 1 For the
 4   following reasons, Petitioners’ Motion should be denied.
 5   I.    Procedural Background and Relevant Facts.
 6                Petitioners and Their Allegations.
 7         Petitioners are five pretrial or post-conviction federal criminal detainees at the
 8   Central Arizona Florence Correctional Complex (“CAFCC”). (Dkt. 1, ¶¶ 19–23.) CAFCC
 9   is owned and operated by CoreCivic, Inc., and houses federal criminal detainees pursuant
10   to a service agreement with the United States Marshals Service. (Bayless Decl., ¶¶ 5–6.)
11   The following summarizes each Petitioner’s criminal case: 2
12         Maria Guadalupe Lucero-Gonzalez, Case No. 4:19-cr-03359-JGZ-BGM-1 (related
13   case 2:19-cr-00426-JGZ-BGM-1). She is charged with illegal reentry of removed alien, in
14   violation of 8 U.S.C. § 1326(a), enhanced by 8 U.S.C. § 1326(b). After holding a bond
15   hearing pursuant to 18 U.S.C. § 3142(f), the court ordered Ms. Lucero-Gonzalez detained,
16   finding probable cause to believe that she has committed an offense and a serious risk that
17   she will not appear. On April 28, 2020, the court denied Ms. Lucero-Gonzalez’s motion to
18   review detention order.
19         Claudia Romero-Lorenzo, Case No. 4:20-cr-00171-JGZ-EJM-1. She entered a
20   guilty plea to one count of illegal reentry of removed alien, in violation of 8 U.S.C.
21   §§ 1326(a), enhanced by 8 U.S.C. § 1326(b), which the court accepted on January 30, 2020.
22   Following a bond hearing pursuant to 18 U.S.C. § 3142(f), on February 4, 2020, the court
23   ordered Ms. Romero-Lopez detained, finding probable cause to believe that she has
24
25         1
              There is no personal jurisdiction over Defendants-Respondents with respect to non-
     habeas subject matter jurisdiction and claims because there has been no service of process.
26   In providing this court-ordered Response, they do not waive any available defenses.
            2
27            The Court may take judicial notice of the factual and procedural posture of each
     criminal case. See Rosciano v. Sonchik, 2002 WL 32166630, at *6 (D. Ariz. Sept. 9, 2002);
28   Fed. R. Evid. 201.

                                                  2
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 3 of 28



 1   committed an offense and a serious risk that she will not appear. The court reset her
 2   sentencing hearing for June 12, 2020, pursuant to General Order 20-17.
 3          Tracy Ann Peuplie, Case No. 4:20-cr-00299-CKJ-DTF. She is charged in a four-
 4   count Indictment with conspiracy to possess with intent to distribute methamphetamine, in
 5   violation of 21 U.S.C. § 846; possession and intent to distribute methamphetamine, in
 6   violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(viii); importation of methamphetamine
 7   into the United States from Mexico, in violation of 21 U.S.C. §§ 952(a), 960(a)(1), and
 8   960(b)(1)(H); and conspiracy to import methamphetamine into the United States from
 9   Mexico, in violation of 21 U.S.C. § 963. Following a bond hearing pursuant to 18 U.S.C.
10   § 3142(f), on January 30, 2020, the court ordered Ms. Peuplie detained, finding, among
11   other things, that she presents a flight risk and danger to the public safety. The court granted
12   her motion to continue trial until July 21, 2020.
13          James Tyler Ciecierski, Case No. 4:19-cr-03122-RM-LAB-1. He is charged in a
14   one-count Indictment with bank robbery by force or violence, in violation of 18 U.S.C.
15   § 2113(a). On December 3, 2019, Magistrate Judge D. Thomas Ferraro held a detention
16   hearing and ordered Mr. Ciecierski released to a residential treatment facility subject to
17   various conditions of release. Upon the Government’s petition to revoke pre-trial release,
18   alleging that Mr. Ciecierski had violated the conditions of his release, on April 1, 2020,
19   Magistrate Judge Ferraro ordered him detained pending trial. The court affirmed that
20   decision, finding, among other things, that Mr. Ciecierski presents a flight risk and he had
21   not shown that release would mitigate the risk to his health posed by COVID-19 to
22   overcome the factors set forth in 18 U.S.C. § 3142(g) weighing in favor of detention.
23          Marvin Lee Enos, Case No. 4:19-cr-02041-JAS-DTF. He is charged in a four-count
24   Indictment with aggravated sexual abuse, in violation of 18 U.S.C. §§ 2241(a)(1),
25   2246(2)(A), and 1153, and assault with intent to commit aggravated sexual abuse, in
26   violation of 18 U.S.C. §§ 113(a)(1) and 1153. Following a detention hearing on September
27   3, 2019, the court ordered Mr. Enos detained, finding, among other things, that he presents
28   a flight risk and danger to the safety of other persons or the community. On April 30, 2020,

                                                     3
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 4 of 28



 1   the court denied his emergency motion for reconsideration of detention in light of COVID-
 2   19 and his alleged health conditions that place him at especially high risk from the virus.
 3   Trial in his case is set for July 28, 2020.
 4          Petitioners allege that the conditions of their confinement at CAFCC expose them to
 5   “unreasonable risk of contracting COVID-19,” in violation of their Fifth Amendment right
 6   to due process and their Eighth Amendment right to be free from cruel and unusual
 7   punishment. (Dkt. 1, ¶¶ 45, 80–103.) More specifically, they allege the following: up to
 8   80 detainees share the same housing unit (pod); up to 14 detainees share the same cell, toilet,
 9   and sink within each pod; “[s]ometimes” a detainee who is in quarantine is removed “by
10   mistake” and placed in general population before the end of the 14-day quarantine period;
11   detainees “frequently stand close together in lines when waiting for food at mealtime, for
12   medical appointments … and for the communal telephones”; Petitioners did not receive
13   masks until mid-April 2020 or not at all; detainees are not required to wear masks when in
14   the housing units or cells; staff are not consistently wearing masks or gloves; Petitioners
15   receive, only once per week, a small amount of soap and shampoo and are required to
16   purchase additional supplies from the commissary; the housing units and cells are not
17   “adequately and consistently” cleaned; only a “handful” of detainees have been tested for
18   COVID-19 or checked for symptoms; and detainees are not provided information regarding
19   COVID-19. (Id., ¶¶ 46–60.) Petitioners also criticize Respondents’ policy of “quarantining
20   groups of persons who are transferred to [CAFCC] on the same day.” (Id., ¶ 61.)
21          Petitioners contend that Respondents “must address [the risk of contracting COVID-
22   19] by following public-health guidelines, including those by the Centers for Disease
23   Control and Prevention (‘CDC’).” (Id., ¶ 44.) They seek a non-descript permanent
24   injunction that will “ensure” all detainees can “practice social (or physical) distancing at all
25   times” and “practice adequate hygiene”; “frequently touched surfaces” are “cleaned and
26   disinfected with disinfectant products effective against” COVID-19; every detainee and
27   staff member have access to “adequate personal protective equipment”; every detainee or
28   staff member “exposed to COVID-19” is quarantined in a non-punitive setting and tested

                                                     4
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 5 of 28



 1   for COVID-19; Respondents “implement novel coronavirus testing procedures”; and, if all
 2   else fails, that the Court order Respondents to “release” an unstated number of detainees
 3   pursuant to a “writs of habeas corpus.” (Id. at 26–27.)
 4                 The Extensive Measures Taken by Respondents to Protect Detainees and
                   Staff at CAFCC from Exposure to COVID-19.
 5
            The aforementioned allegations derive from the Declarations of the five Petitioners,
 6
     none of which are signed under penalty of perjury by the Petitioners themselves, and one
 7
     Assistant Federal Public Defender, who admittedly has no personal knowledge of the
 8
     conditions at CAFCC (Dkt. 1-3, ¶ 25). Petitioners’ allegations do not reflect at all the reality
 9
     of what is actually happening at CAFCC or the significant efforts and measures
10
     Respondents have taken in response to COVID-19 to safeguard the health and well-being
11
     of inmates and detainees in their care at CAFCC. (See Declarations of Acting Chief Deputy
12
     Bayless, Dr. Ivens, and Warden Kline.)
13
            CAFCC has a total design capacity of 5,003 detainees, including 3,110 USMS
14
     detainees, who are housed across 15 units of varying layouts and designs, including
15
     traditional two-person cells and larger cells housing 14–16 detainees. (Kline Decl., ¶¶ 9–
16
     11.) As of May 13, 2020, CAFCC was operating at 62% of its design capacity, with 3,090
17
     total detainees and 3,045 USMS detainees. (Id., ¶ 13.) New intakes have decreased from
18
     an average of 100 per day to an average of five per day since March 19, 2020, and the total
19
     detainee population at CAFCC has decreased by approximately 1,300 in that same
20
     timeframe. (Id., ¶ 14.)
21
            As of May 13, 2020, only 15 detainees at CAFCC—less than 0.5% of the total
22
     population—have tested positive for COVID-19. (Id., ¶¶ 13, 15.) More importantly, only
23
     one positive test has come out of CAFCC’s general population; 13 were new intakes
24
     identified during their initial 14-day cohort period, and one was confirmed positive at
25
     another facility before being transferred to CAFCC. (Id., ¶¶ 16–17, 62.)
26
            This low infection rate is due to CAFCC’s prompt and coordinated efforts to comply
27
     with CDC Interim Guidance regarding COVID-19 in correctional and detention facilities
28

                                                     5
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 6 of 28



 1   beginning as early as February 2020. (Id., ¶¶ 20–135.) Since the beginning of the
 2   pandemic, CoreCivic has coordinated with facility leadership to implement protocols
 3   consistent with CDC guidelines, which have been adapted by CAFCC leadership based on
 4   the facility’s unique detainee population, physical plant, and safety and security concerns.
 5   (Id., ¶¶ 20–25, 28–30; see also Ivens Decl., ¶¶ 11–13.) CAFCC Warden Kline has also
 6   been in continual contact with USMS, ICE, and the City of Mesa—all of whom have
 7   detainees at CAFCC—as well as the Pinal County Public Health Services District and other
 8   local government bodies and officials to coordinate CAFCC’s response. (Kline Decl.,
 9   ¶¶ 26-27; Ivens Decl., ¶¶ 11–13; Bayless Decl., ¶¶ 9–11.)
10                 1.     Cohort/Quarantine Strategies.
11          CAFCC is constantly reviewing and adapting its contingency plans as circumstances

12   and guidelines evolve. (Id., ¶¶ 31–32.) Beginning March 19, 2020, CAFCC has been

13   cohorting new arrivals and detainees returning from outside transports for 14 days based on

14   their intake/facility return date in order to minimize the risk that these detainees may bring

15   COVID-19 into the facility. (Id., ¶¶ 33–40; Ivens Decl., ¶ 20.) While they are cohorted,

16   detainees are housed individually as much as possible. (Kline Decl., ¶ 37.) They are only

17   allowed to be out of their cells with other detainees from their own cohort group, and the

18   dayroom and other common areas are sanitized between groups with a disinfectant

19   registered by the EPA as effective against COVID-19. (Id., ¶ 39.)

20          Any allegations that CAFCC is allowing healthy detainees to be exposed to

21   symptomatic detainees are false. (Id., ¶¶ 45-46; Ivens Decl., ¶¶ 22–23.) Detainees who

22   display symptoms of COVID-19 are quarantined in J Pod pending medical assessment and

23   testing as directed by medical staff, and the detainee’s pod in placed on quarantine status

24   for 14 days. (Kline Decl., ¶ 41.) Symptomatic detainees are transported from their pod to

25   J Pod via facility transport vehicle, which is disinfected before and after each use. (Id.,

26   ¶ 42.) They remain in J Pod until they are symptom-free for 72 hours, then they are cohorted

27   for an additional 14 days before they return to a general population (“GP”) pod. (Id.,

28   ¶¶ 43–44.)

                                                    6
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 7 of 28



 1          Staff entering a cohort or quarantine area observe strict PPE requirements, including
 2   a full suit/coveralls, rubber boots, gloves, N-95 mask, and goggles/face shield. (Id., ¶ 47.)
 3   Upon exiting, staff proceed through a decontamination zone where their PPE is sanitized or
 4   disposed of as appropriate, and where they practice appropriate hygiene. (Id., ¶¶ 48–49.)
 5          Cohorting and quarantining are not punitive measures. (Id., ¶ 50.) Detainees in these
 6   statuses are provided the same opportunities and services as they would receive in GP. (Id.,
 7   ¶¶ 50–51, 58–60.)
 8          On March 18, 2020, CAFCC identified 67 detainees at higher risk of severe illness
 9   based on CDC guidelines, and it updates that list regularly as new detainees are booked into
10   CAFCC and others are transferred or released. (Id., ¶ 52.) CAFCC monitors the detainees
11   on that list and ensures they continue to receive medical care for their underlying conditions,
12   but does not cohort them in order to avoid inadvertently exposing them to COVID-19. (Id.,
13   ¶¶ 53–56.) As of May 13, 2020, none of these higher-risk detainees have been exposed or
14   suspected of being exposed to COVID-19, and none have tested positive. (Id., ¶ 57.)
15                 2.      Efforts to Mitigate Risk of Introduction/Spread of COVID-19.
16          Consistent with CDC guidelines, CAFCC has taken ample and appropriate steps to

17   reduce COVID-19 exposure and infection for detainees and staff. (Id., ¶ 61.) CAFCC’s

18   low infection numbers are a testament to the success of these efforts. (Id., ¶ 62.)

19          CAFCC suspended social visitation and volunteer entry on March 12, 2020. (Id.,

20   ¶ 63.) Legal visitation has not been suspended, but non-contact visitation, including through

21   the use of telephones or the facility video teleconferencing (“VTC”) system is encouraged.

22   (Id., ¶¶ 64, 66.) If an attorney requests a contact visit, the visitation area is sanitized before

23   and after the visit. (Id., ¶ 65.) The VTC system is also used for various court appearances,

24   as CAFCC does not currently transport detainees for in-person court hearings due to

25   restrictions imposed by the District of Arizona. (Id., ¶¶ 67–68.)

26          All persons entering the facility are subject to screening consisting of a series of

27   questions and a temperature check. (Id., ¶¶ 69–75, 77.) All entrants are required to wear a

28   mask, and staff conducting the screening wear full PPE, including coveralls, gloves, N-95

                                                      7
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 8 of 28



 1   mask, and face shield, and social distancing measures are employed. (Id., ¶¶ 70–73.)
 2   CAFCC employs contact tracing to identify any additional employees or detainees who may
 3   require additional surveillance, precautions, or testing in order to minimize the spread of
 4   COVID-19 within the facility after an employee or detainee tests positive or is denied entry
 5   to the facility. (Id., ¶¶ 75–76.)
 6          CAFCC has also limited detainee movement within and outside of the facility, and
 7   requires detainees to wear face masks any time they leave their pod. (Id., ¶¶ 78–80.) All
 8   non-urgent transports for outside medical consults have ceased, and those detainees who
 9   are transported are screened before transport and cohorted for 14 days when they return.
10   (Id., ¶¶ 79–80.)
11          CAFCC began increasing its stock of PPE and sanitation supplies in February, and
12   has plenty of supplies on-hand. (Id., ¶¶ 81–82, 106.) CAFCC has always required staff to
13   wear gloves when interacting with detainees, their cells, and their personal property as part
14   of universal precautions. (Id., ¶ 83.) And CAFCC continues to adjust its policies and
15   procedures as circumstances evolve, such as with regard to the wearing of face masks by
16   persons who are well, which the CDC only recently began recommending. (Id., ¶¶ 84–89.)
17   Staff have been permitted to wear a cloth or paper face mask since April 11, 2020, and
18   CAFCC distributed paper face masks to detainees on April 13, 2020, and again on May 11,
19   2020. (Id., ¶¶ 87–89.) The masks were provided at no cost to the detainees, and will be
20   replaced as needed and requested. (Id., ¶¶ 88–89.)
21          Detainees are encouraged to wear masks inside their housing pods, but CAFCC does
22   not enforce the failure to do so as a rules violation for various safety, security, and
23   operational concerns. (Id., ¶¶ 90–91.) As noted above, however, they are required to wear
24   them to leave the pod for any reason. (Id., ¶ 78.) Detainees participating in the facility
25   Voluntary Work Program (“VWP”) as pod porters, kitchen workers, commissary workers,
26   and laundry workers are provided with masks, gloves, and other appropriate equipment.
27   (Id., ¶¶ 92, 103, 120.)
28

                                                   8
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 9 of 28



 1                  3.     Staff and Detainee Education.
 2            CAFCC has long trained its staff with respect to exposure to pathogens, preventing

 3   the spread of disease, emergency response, and adherence to universal precautions. (Id.,

 4   ¶ 93.)     Consistent with CDC guidelines, CAFCC has posted educational materials

 5   throughout the facility and in all housing units regarding COVID-19 symptoms, what to do

 6   if you are sick, hand-washing, sanitation and cleanliness, mask use, and steps to reduce the

 7   risk of exposure. (Id., ¶ 94.) Unit staff also hold regular town halls meetings each time

 8   procedures change, resulting in these meetings occurring once or twice per week on

 9   average, all of which are documented in written Town Hall Meeting Records that are posted

10   in the housing units as well. (Id., ¶¶ 95–96.) Town hall meetings in recent weeks have

11   covered such topics as the issuance and use of face masks, the number of infected persons

12   at the facility, and social distancing strategies. (Id., ¶ 96.) During these town hall meetings,

13   staff regularly remind detainees to maintain appropriate social distances, and staff are

14   always available to answer questions or respond to detainees’ concerns. (Id., ¶¶ 97–98.)

15                  4.     Maintaining Social Distancing.

16            CAFCC has implemented practices to promote social distancing. (Id., ¶ 99.) The

17   dayroom areas of CAFCC’s housing pods are large and allow ample space for detainees to

18   practice social distancing, and they are regularly advised of the importance of doing so.

19   (Id., ¶¶ 100–101.) Although they are encouraged to practice social distancing within their

20   pods, CAFCC does not enforce the failure to do so for various safety, security, and

21   operational concerns. (Id., ¶ 104.)

22            CAFCC has not eliminated programming, but has reduced it by limiting activities to

23   groups of less than 10 to comply with applicable guidelines and to allow six feet of social

24   distancing. (Id., ¶ 102.) Additionally, CAFCC used a satellite feeding procedure long

25   before COVID-19 in which meals are delivered to the housing units rather than having the

26   detainees come to a dining hall. (Id., ¶ 103.) Kitchen workers wear appropriate PPE, and

27   detention officers inside the pod remind detainees to practice appropriate social distancing

28   while they wait in line for their meal. (Id.) Once they receive their trays, detainees are


                                                     9
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 10 of 28



 1    permitted to eat wherever they would like within the pod, such as at the dayroom tables or
 2    in their cells, in order to further facilitate social distancing. (Id.)
 3                   5.     Enhanced Sanitation Procedures.
 4           Consistent with CDC guidelines, CAFCC has enhanced its already robust sanitation

 5    practices in response to COVID-19. (Id., ¶ 105.) CAFCC checks and restocks its inventory

 6    of cleaning chemicals and supplies, which it began increasing in February 2020, every day

 7    to maintain a sufficient supply on hand and to guard against shortages in the public market,

 8    and has updated and enhanced its facility housekeeping plan to specifically include the use

 9    of EPA-registered disinfectants and use of PPE in areas where COVID-19 might be present.

10    (Id., ¶¶ 106–107.) CAFCC staff also instruct detainees on proper sanitization of common

11    area surfaces before and after each use, such as telephones and kiosks, and provides

12    detainees with ample supplies to do so, including HDQC2, which has been confirmed by

13    the EPA as effective against COVID-19. (Id., ¶¶ 108–114.) Detainees are also provided

14    two bars of soap and a bottle of shampoo/body wash each week, and will be provided

15    replacements if they run out before the weekly distribution. (Id., ¶ 109.) Any allegations

16    that detainees are not provided sufficient cleaning supplies or soap are false. (Id., ¶¶ 110,

17    114.) In April 2020 alone, CAFCC distributed approximately 27,960 bars of soap and

18    13,980 bottles of shampoo/body wash free of charge to detainees. (Id., ¶ 110.)

19           CAFCC has divided the facility into zones and assigned a staff supervisor to each

20    zone who is tasked with verifying that all hard-surface, high-touch areas in their zone are

21    cleaned and disinfected multiple times per day on a regular schedule. (Id., ¶ 115.) Detainees

22    performing these tasks are given masks and gloves. (Id.) Each housing pod also has 10-20

23    detainee pod porters who are assigned to clean the common areas, including hard-surface,

24    high-touch areas, at various times during the day. (Id., ¶ 116.) Between the two activities,

25    high-touch hard surfaces are cleaned and disinfected at least once per hour. (Id.) CAFCC

26    has also made changes to employee time clock procedures, and requires that mattresses,

27    library books and carts, commissary and meal carts, library kiosks, laundry, and medical

28    areas are cleaned and disinfected frequently. (Id., ¶¶ 117–121.) When cleaning an area

                                                       10
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 11 of 28



 1    where a confirmed COVID-19-positive detainee was housed, staff wear full PPE, treat any
 2    trash coming out of such units as medical waste, and follow strict Environmental Cleaning
 3    and Disinfection Recommendations. (Id., ¶¶ 122–123.) CAFCC also cleans and disinfects
 4    all transport vehicles before and after each use, and requires the use of masks and proper
 5    personal hygiene for staff and detainees. (Id., ¶ 124.)
 6                  6.      Restrictive Housing Units.
 7           The RHU houses detainees in administrative or disciplinary detention. (Id., ¶ 125.)

 8    Detainees in the RHU are housed individually as much as possible, remain in their cells for

 9    up to 23 hours per day with limited interaction with other detainees, receive their meals in-

10    cell, and typically recreate alone in single-occupancy enclosures, meaning they are already

11    in a semi-quarantined state. (Id., ¶¶ 126–128.) 3 Detainees in the RHU have been provided

12    paper masks, and have been educated on appropriate hand-washing, hygiene, and

13    cleanliness per CDC Interim Guidance. (Id., ¶¶ 130–131.) Additionally, pod porters

14    assigned to the RHU perform the same enhanced sanitation practices described above,

15    including regular deep cleanings of the unit, and detainees in the RHU are provided cleaning

16    and disinfecting supplies as described above to clean their cells. (Id., ¶ 131.)

17                  7.      Conditions of Confinement in Housing Pods.
             Petitioners are currently assigned to Pods 900C, 1100A, 1100B, 1100F, and 1200C;
18
      Unit 900 is the RHU. (Id., ¶ 132.) The dayrooms of these pods are large, and allow ample
19
      space for detainees to practice proper social distancing. (Id., ¶ 133.) Detainees in these
20
      pods—as in all pods throughout the facility—are regularly advised of the importance of
21
      wearing face masks and social distancing when outside of their cells. (Id., ¶ 134.) All
22
      facility-wide COVID-19 response operations described above are in place for these pods as
23
      well. (Id., ¶ 135.)
24
25
26
             3
27            Staff check on detainees in the RHU every 30 minutes; medical staff make rounds
      twice each day, and mental health staff make daily rounds; and detainees are given the
28    opportunity to participate in weekly Segregation Committee meetings. (Id., ¶ 129.)

                                                    11
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 12 of 28



 1                  Petitioners’ Motion for Preliminary Injunction.
 2           Petitioners’ Motion for Preliminary Injunction seeks an order appointing a Rule 706

 3    expert to inspect CAFCC and review “whether Defendants have implemented consistent

 4    social (or physical) distancing, novel coronavirus testing procedures, and hygienic practices

 5    sufficient to reasonably protect [them] from contracting COVID-19.” (Dkt. 2-1, ¶ 1.) The

 6    appointed expert must do this within 48 hours of granting Petitioners’ request and, if the

 7    expert concludes that the practices at CAFCC are inadequate, the expert must submit

 8    (within 24 hours of the review) recommendations “as to how such practices should be

 9    achieved.” (Id., ¶¶ 2–3.)           Respondents “shall” then implement the expert’s

10    recommendations “immediately,” provide weekly updates on their progress, and “complete

11    the implementation within the timeline established by the expert,” unless good cause is

12    shown. (Id., ¶ 4.)

13    II.    Standard of Review.
14           “The grant of a preliminary injunction is the exercise of a very far reaching power

15    never to be indulged in except in a case clearly warranting it.” Dymo Indus., Inc. v.

16    Tapeprinter, Inc., 326 F.2d 141, 143 (9th Cir. 1964). Because an injunction is “an

17    extraordinary remedy,” it “may only be awarded upon a clear showing that the plaintiff is

18    entitled to such relief.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008)

19    (emphasis added). Petitioners must demonstrate “‘[they are] likely to succeed on the merits,

20    that [they are] likely to suffer irreparable harm in the absence of preliminary relief, that the

21    balance of equities tips in [their] favor, and that an injunction is in the public interest.’” Am.

22    Trucking Ass’ns v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009) (quoting

23    Winter, 555 U.S. at 20). Alternatively, “serious questions going to the merits and a hardship

24    balance that tips sharply towards the plaintiff can support issuance of an injunction,

25    assuming the other two elements of the Winter test are also met.” Alliance for Wild Rockies

26    v. Cottrell, 632 F.3d 1127, 1131–32 (9th Cir. 2011). This is a “heavy burden.” Center for

27    Competitive Politics v. Harris, 784 F.3d 1307, 1312 (9th Cir. 2015).

28

                                                      12
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 13 of 28



 1    III.   Petitioners Have Failed to Make a Clear Showing That They Are Entitled to a
             Preliminary Injunction.
 2
                    Petitioners Have Not Established That They Are Likely to Succeed on
 3                  the Merits of Their Claims.
 4           “Likelihood of success on the merits is the most important factor; if a movant fails

 5    to meet this threshold inquiry, [the Court] need not consider the other factors.” California

 6    v. Azar, 911 F.3d 558, 575 (9th Cir. 2018) (internal quotations and citation omitted). A

 7    court may deny a preliminary injunction if the request involves “doubtful and difficult

 8    questions of law or disputed questions of fact,” Dymo, 326 F.2d at 143, or if there are

 9    “material disputed issues of fact which cast reasonable doubt upon the certainty of

10    plaintiff’s prevailing at a trial on the merits,” Knudsen Corp. v. Ever-Fresh Foods, Inc., 336

11    F. Supp. 241, 248 (C.D. Cal. 1971). The substantial evidence recounted in Section II.B—

12    particularly when compared to the unsworn Declarations of the five Petitioners—forecloses

13    any conclusion that Petitioners have clearly shown that they are likely to succeed on the

14    merits of their claims.

15                  1.     Petitioners did not exhaust their administrative remedies.

16           The Prison Litigation Reform Act (“PLRA”) mandates that “[n]o action shall be

17    brought with respect to prison conditions under … any … Federal law, by a prisoner

18    confined in any jail, prison, or other correctional facility until such administrative remedies

19    as are available are exhausted.” 42 U.S.C. § 1997e(a); Woodford v. Ngo, 548 U.S. 81, 85

20    (2006) (“Exhaustion … is mandatory.”). The PLRA’s mandatory exhaustion requirement

21    applies equally to pretrial criminal detainees, 42 U.S.C. § 1997e(h), and, indeed, “all inmate

22    suits about prison life[.]” Porter v. Nussle, 534 U.S. 516, 532 (2002). Exhaustion requires

23    compliance with “all steps” of the facility’s grievance system. Woodford, 548 U.S. at 88,

24    90–91. Strict compliance is necessary so that officials are alerted to “the nature of the wrong

25    for which redress [is] sought” and can “take corrective action where appropriate.” Fuqua

26    v. Ryan, 890 F.3d 838, 844 (9th Cir. 2018) (quoting Griffin v. Arpaio, 557 F.3d 1117, 1120

27    (9th Cir. 2009), and citing Reyes v. Smith, 810 F.3d 654, 658 (9th Cir. 2016)).

28

                                                     13
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 14 of 28



 1           Claims that were not properly and fully exhausted prior to filing suit are barred.
 2    Jones v. Bock, 549 U.S. 199, 211 (2007); McKinney v. Carey, 311 F.3d 1198, 1199–1201
 3    (9th Cir. 2002). “This exhaustion obligation is mandatory—there are no ‘futility or other
 4    judicially-created exceptions to the statutory exhaustion requirements.”       Valentine v.
 5    Collier, 956 F.3d 797, __ (5th Cir. 2020) (quoting Booth v. Churner, 532 U.S. 731, 741 n.6
 6    (2001)). Nor is a detainee or inmate excused from complying with a facility’s grievance
 7    process because of the “special circumstances of the COVID-19 crisis.” Id.; see also
 8    Marlowe v. LeBlanc, No. 20-30276, 2020 WL 2043425, at *3 (5th Cir. Apr. 27, 2020).
 9           Here, CAFCC has a specific grievance process. (Partain Decl., ¶¶ 7–32.) None of
10    the Petitioners, however, have exhausted that process. (Id., ¶¶ 33–60.) Their unsworn,
11    uncorroborated, and vague assertions that they submitted grievances that went unanswered
12    are controverted by evidence that they did not. They have also not established that the
13    process was unavailable to them. See Ross v. Blake, 136 S. Ct. 1850, 1853–54, 1859–60
14    (2016) (articulating only three circumstances). Because Petitioners have not exhausted their
15    administrative remedies, which is a threshold issue, they cannot succeed on the merits of
16    their claims and the Court should deny their motion for preliminary relief. See Swain v.
17    Junior, No. 20-11622-C, 2020 WL 2161317, at *7 (11th Cir. May 5, 2020); see also United
18    States v. Tomlinson, 2020 WL 1935522, at *1 (D. Ariz. Apr. 22, 2020) (denying federal
19    prisoner’s request for an early release in light of COVID-19 where he failed to exhaust
20    administrative remedies in strict compliance with 18 U.S.C. § 3582(c)(1)(A)(i)). Even if
21    there were a disputed fact as to exhaustion, that dispute precludes a “clear showing” that
22    they are likely to succeed.
23                  2.     Petitioners have not clearly shown that they will likely succeed on
                           their Eighth Amendment claim.
24
             Petitioners’ Second Claim for Relief alleges unconstitutional conditions of
25
      confinement in violation of the Eighth Amendment. (Dkt. 1, ¶¶ 93–103.) An Eighth
26
      Amendment conditions-of-confinement claim alleging involuntary exposure to an
27
      environmental hazard “requires an inmate to prove both an objective and a subjective
28

                                                   14
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 15 of 28



 1    factor.” Hines v. Youseff, 914 F.3d 1218, 1228 (9th Cir. 2019). The objective component
 2    requires the inmate to show an “objectively intolerable risk of harm,” Farmer v. Brennan,
 3    511 U.S. 825, 846 (1994), i.e., the challenged conditions present an “unreasonable risk of
 4    serious damage to his future health,” Helling v. McKinney, 509 U.S. 25, 35 (1993). The
 5    subjective component requires the inmate to show that the prison official acted with
 6    “deliberate indifference,” which means the official “knows of and disregards an excessive
 7    risk to inmate health or safety, Farmer, 511 U.S. at 837. In other words, the official “must
 8    both be aware of facts from which the inference could be drawn that a substantial risk of
 9    serious harm exists, and he must also draw the inference.” Id. Even if a prison official
10    “actually knew of a substantial risk to inmate health or safety,” a petitioner cannot show
11    deliberate indifference where the official “reasonably responded to the risk, even if the
12    ultimate harm was not averted.” Id. at 844–45 (“[P]rison officials who act reasonably
13    cannot be found liable under the Cruel and Unusual Punishment Clause.”).
14           Here, Petitioners merely assert that the “risk of harm [posed by COVID-19] is
15    obvious” and that the measures Respondents have taken are “objectively unreasonable.”
16    This truncated and conclusory analysis—of both the objective and subjective prongs—is
17    woefully insufficient to establish an Eighth Amendment violation, much less “clearly” show
18    that Petitioners are likely to succeed on the merits of their claim. “There is no doubt that
19    infectious diseases generally and COVID-19 specifically can pose a risk of serious or fatal
20    harm to prison inmates.” Valentine, 956 F.3d 797, ___. But the “legal question is whether
21    the Eighth Amendment requires [Respondents] to do more” than what they have already
22    done. Id.; see also Marlowe, 2020 WL 2043425, at *2. Petitioners insist that Respondents
23    must comply with CDC guidelines and other unspecified public-health standards. But as
24    discussed above, Respondents are complying with CDC guidelines, which are legally
25    sufficient. See Valentine, 956 F.3d 797, ___ (“Plaintiffs have cited no precedent holding
26    that the CDC recommendations are insufficient to satisfy the Eighth Amendment.”); see
27    also Marlowe, 2020 WL 2043425, at *2 n.2 (noting that the warden’s declaration “blunts
28    many (if not all) of Plaintiffs’ concerns, giving us further cause to doubt that Plaintiff has

                                                    15
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 16 of 28



 1    come close to satisfying the ‘extremely high burden’ of deliberate indifference”); Swain,
 2    2020 WL 2043425 at *5 (same).
 3           Petitioners also impermissibly “collapse[] the objective and subjective components
 4    of the Eighth Amendment inquiry established in Farmer, treating inadequate measures as
 5    dispositive of [Respondents’] mental state.” Valentine, 956 F.3d 797, ___; see also
 6    Marlowe, 2020 WL 2043425, at *3 (condemning district court’s treatment of inadequate
 7    measures as dispositive of defendant’s mental state, and noting that “an increase in infection
 8    rate alone is insufficient to prove deliberate indifference”). General awareness of the
 9    dangers posed by COVID-19 is not enough. Id. Nor is an allegation that social-distancing
10    policies are not uniformly enforced. Swain, 2020 WL 2161317, at *5. Only if Respondents
11    disregarded known dangers can they be considered deliberately indifferent. See id. at *4
12    (no deliberate indifference where prison officials did not subjectively believe that the
13    measures they were taking were inadequate). Here, the evidence shows that Respondents
14    “ha[ve] taken and continue[] to take measures—informed by guidance from the CDC and
15    medical professionals—to abate and control the spread of virus.” Id. At a minimum, their
16    response has been reasonable and any “disagreement” does not render them indifferent. Id.;
17    see also Swain, 2020 WL 2161317, at *4 (holding that the “inability to ‘achieve meaningful
18    social distancing’” does not evince a reckless state of mind); Marlowe, 2020 WL 2043425,
19    at *2 n.2 (“Defendants point to a plethora of measures they are taking to abate the risks
20    posed by COVID-19…”).
21           On this record, Petitioners have not established that they are likely to prove an Eighth
22    Amendment violation. See Grinis v. Spaulding, 2020 WL 2300313, at *1, 4 (D. Mass. May
23    8, 2020) (denying BOP inmates’ motion for a preliminary injunction requiring respondents
24    to “comply with CDC guidelines and best practices to prevent the spread of COVID-19,
25    including, without limitation, by reducing the prisoner population at FMC Devens
26    sufficiently to permit effective social distancing”).
27
28

                                                     16
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 17 of 28



 1                  3.     Petitioners have not clearly shown that they are likely to succeed
                           on their Fifth Amendment claim.
 2
             Petitioners contend that the objective deliberate indifference standard set forth in
 3
      Gordon v. County of Orange, 888 F.3d 1118 (9th Cir. 2018), applies to their Fifth
 4
      Amendment due process claims. (Dkt. 2 at 14–15.) Under that standard, a plaintiff must
 5
      establish that “the defendant made an intentional decision with respect to the conditions
 6
      under which the plaintiff was confined” and “did not take reasonable available measures to
 7
      abate” a “substantial risk of suffering serious harm” where “a reasonable official in the
 8
      circumstances would have appreciated the high degree of risk involved.” See Gordon, 888
 9
      F.3d at 1125. Moreover, “the defendant’s conduct must be objectively unreasonable,”
10
      which requires the plaintiff to prove “more than negligence but less than subjective intent
11
      — something akin to reckless disregard,” and which “turn[s] on the facts and circumstances
12
      of each particular case.” Id. (internal quotations and citation omitted).
13
             Even assuming the objective standard applies, 4 Petitioners are still unlikely to
14
      succeed on the merits because the significant measures that Respondents have implemented
15
      at CAFCC in response to COVID-19 show, at the very least, that Respondents have not
16
      recklessly disregarded the health and safety of inmates and detainees in their care.
17
      Petitioners’ bald assertions that Respondents have not taken reasonable measures is belied
18
      by the record, as set out above in Section I.B. It is also belied by their request for a Rule
19
      706 expert to “determine whether Defendants have implemented” adequate measures. (Dkt.
20
      2-1 at 1–2, emphasis added.) Moreover, Petitioners have failed to establish that, in light of
21
      those substantial precautionary measures Respondents have implemented, they are at
22
      substantial risk of contracting COVID-19. Less than 0.5% of the total detainee population
23
      have tested positive for COVID-19. (Kline Decl., ¶¶ 13, 15.) Petitioners’ Declaration from
24
25           4
               Respondents do not concede the objective deliberate indifference standard applies
26    to Petitioners’ garden-variety conditions of confinement claims but assume it applies solely
      for purposes of this Response. See, e.g., Bulltail v. Yellowstone Cty. Judge Det. Facility,
27    2018 WL 3421375, at *2 (D. Mont. June 28, 2018) (noting “the Ninth Circuit has not
      expressly extended the objective deliberate indifference standards to all conditions of
28    confinement claims”).

                                                    17
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 18 of 28



 1    Dr. Goldenson is refuted by the Declaration of Dr. Ivens (¶¶ 17, 22, 24, 26, 33–34). In
 2    addition, they cannot point to any intentional decision that has caused any risk of harm.
 3    Even the failure to implement particular measures is not an “intentional decision.” See
 4    Moriarty v. Cty. of San Diego, 2019 WL 4643602, at *10 (S.D. Cal. Sept. 24, 2019) (ruling
 5    that the “failure to appreciate that he was suicidal was not an ‘intentional decision’” under
 6    the objective-reasonableness test).
 7           Petitioners alternatively argue that the conditions in CAFCC amount to pre-
 8    adjudication punishment because of its “refusal to facilitate social distancing as needed to
 9    prevent further spread of COVID-19.” (Dkt. 2 at 16.) Petitioners cannot dispute that their
10    detention serves “a permissible nonpunitive objective.” Bell v. Wolfish, 441 U.S. 520, 561
11    (1979). The premise of their argument—that CAFCC is refusing to take reasonable
12    measures—is simply incorrect and ignores the many measures that are currently in place to
13    prevent the spread inside the facility. At a minimum, those measures—which meet or
14    exceed CDC guidelines—are a reasonable response to COVID-19.
15                  4.     Petitioners cannot seek release from detention in a Habeas action
                           but must instead pursue relief under the Bail Reform Act and
16                         Prison Litigation Reform Act.
17           The PLRA precludes this Court from ordering Petitioners’ request for release from

18    detention and reduction of detainee population. (Dkt. 1, Prayer for Relief, ¶ 6.) Congress

19    enacted the PLRA to “revive the hands-off doctrine,” which was “a rule of judicial

20    quiescence derived from federalism and separation of powers concerns[,]” in order to

21    remove the federal judiciary from day-to-day prison management. Gilmore v. California,

22    220 F.3d 987, 991, 996–97 (9th Cir. 2000) (ref. 141 Cong. Rec. S14418, at S14418-19

23    (1995); H.R. Rep. No. 104-378, at 166 (1995); and H.R. Rep. No. 104-21, at 24 n.2 (1995)).

24    The PLRA “restrict[s] the equity jurisdiction of federal courts,” Gilmore, 220 F.3d at 999,

25    and, “[b]y its terms . . . restricts the circumstances in which a court may enter an order ‘that

26    has the purpose or effect of reducing or limiting the prison population,’” Brown v. Plata,

27    563 U.S. 493, 511 (2011). The PLRA’s “requirements ensure that the ‘last remedy’ of a

28    population limit is not imposed ‘as a first step.’” Id. at 514 (quoting Inmates of Occoquan

                                                     18
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 19 of 28



 1    v. Barry, 844 F.2d 828, 843 (D.C. Cir. 1988)). “The release of prisoners in large numbers
 2    . . . is a matter of undoubted, grave concern.” Plata, 563 U.S. at 501.
 3           By its terms, the PLRA places strict limits on a district court’s ability to order the
 4    release of inmates “in any civil action with respect to prison conditions,” and expressly
 5    precludes a single district judge from doing so. 18 U.S.C. § 3626(a)(3)(B). That prohibition
 6    applies to “any civil proceeding arising under Federal law with respect to the conditions of
 7    confinement or the effects of actions by government officials on the lives of persons
 8    confined in prison, but does not include habeas corpus proceedings challenging the fact or
 9    duration of confinement in prison[.]” 18 U.S.C. § 3626(g)(2). In non-prohibited suits, the
10    court “may enter a temporary restraining order or an order for preliminary injunctive relief,”
11    but such injunctive relief “must be narrowly drawn, extend no further than necessary to
12    correct the harm the court finds requires preliminary relief, and be the least intrusive means
13    necessary to correct that harm.” 18 U.S.C. § 3626(a)(2). Moreover, “[t]he authority to
14    release prisoners as a remedy to cure a systemic violation of the Eighth Amendment is a
15    power reserved to a three-judge district court, not a single-judge district court.” Plata, 563
16    U.S. at 500 (citing 18 U.S.C. § 3626(a)); see 18 U.S.C. § 3626(a)(3)(B). And a three-judge
17    court may not enter such an order unless “(i) a court has previously entered an order for less
18    intrusive relief that has failed to remedy the deprivation of the Federal right sought to be
19    remedied through the prisoner release order; and (ii) the defendant has had a reasonable
20    amount of time to comply with the previous court orders.” 18 U.S.C. § 3626(a)(3)(A).
21           Here, there can be no dispute that Petitioners’ lawsuit is a “civil action with respect
22    to prison conditions” governed by the PLRA. Although Petitioners invoke habeas corpus
23    and 28 U.S.C. § 2241, (Dkt. 1 at ¶¶ 17, 18), this is not a “habeas corpus proceeding[]
24    challenging the fact or duration of confinement in prison.” 18 U.S.C. § 3626(g)(2). Indeed,
25    a plain reading of the Complaint shows that Petitioners do not challenge the fact or duration
26    of their detention but instead challenge the conditions of their confinement at CAFCC as
27    inadequate to address the threat to health and safety posed by COVID-19. (Dkt. 1, ¶¶ 10,
28    15, 80–103.) Thus, this case is a “civil proceeding arising under Federal law with respect

                                                    19
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 20 of 28



 1    to the conditions of confinement or the effects of actions by government officials on the
 2    lives of persons confined in prison” governed by the PLRA. 18 U.S.C. § 3626(g)(2).
 3           The PLRA strictly limits the relief this Court may grant. Under the PLRA, a single
 4    district court judge may not enter “a prisoner release order,” § 3626(a)(3)(B), which is
 5    broadly defined to “include[ ] any order, including a temporary restraining order or
 6    preliminary injunctive relief, that has the purpose or effect of reducing or limiting the prison
 7    population, or that directs the release from or nonadmission of prisoners to a prison[.]” 18
 8    U.S.C. § 3626(g)(4). Therefore, to the extent Petitioners seek an order or injunction that
 9    would require Respondents to “release” an unstated number of class members “from
10    confinement” (Dkt. 1, Prayer for Relief, ¶ 10), the PLRA precludes that relief. Moreover,
11    courts have held that habeas is an inappropriate collateral attack when detainees can seek
12    release in their pending criminal cases, as Petitioners can here. Reese v. Warden
13    Philadelphia FDC, 904 F.3d 244, 246–48 (3d Cir. 2018); Medina v. Choate, 875 F.3d 1025,
14    1029 (10th Cir. 2017); Falcon v. U.S. Bureau of Prisons, 52 F.3d 137, 139 (7th Cir. 1995);
15    Fassler v. United States, 858 F.2d 1016, 1017–19 (5th Cir. 1988).
16           As another district court recently recognized, although “the issue of inmate health
17    and safety is deserving of the highest degree of attention,” an “order imposing a court-
18    ordered and court-managed ‘process’ for determining who should be released” from a state
19    prison in response to the COVID-19 pandemic falls “squarely within Section 3626(a)(3) –
20    which forbids this Court from granting it.” Money v. Pritzker, 2020 WL 1820660, at *13
21    (N.D. Ill. Apr. 10, 2020). “[T]he release of inmates requires a process that gives close
22    attention to detail, for the safety of each inmate, his or her family, and the community at
23    large demands a sensible and individualized release plan – especially during a pandemic.”
24    Id. at *1. Individual motions pursuant to the Bail Reform Act (“BRA”), under which a
25    person charged with an offense may be released or detained pending trial, 18 U.S.C.
26    § 3142(a), and which requires the court to “take into account the available information
27    concerning,” inter alia, “the history and characteristics of the person, including . . . the
28    person’s . . . physical and mental condition” in making that determination, allows judges to

                                                     20
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 21 of 28



 1    undertake that “inherently inmate-specific inquiry,” id. at *2, and are the proper legal
 2    vehicle for Petitioners to attempt to obtain release due to health risks posed by the COVID-
 3    19 pandemic. See, e.g., Alvarez v. Larose, 2020 WL 2315807, at *1 (S.D. Cal. May 9,
 4    2020) (holding “the PLRA applies to Plaintiffs’ claims and divests the Court of authority to
 5    grant” their “release”); Plata v. Newsom, 2020 WL 1908776, at *1 (N.D. Cal. Apr. 17,
 6    2020) (similar). Moreover, Petitioners have all made appearances in BRA hearings, already
 7    heard by other courts in this district, with one district court denying Petitioner Enos’s
 8    contention that his continued pretrial confinement deprives him of adequate medical care
 9    and constitutes punishment in violation the Fifth Amendment—i.e., the same claims that
10    Petitioners raise here.
11                  Petitioners Have Not Established That They Are Likely to Suffer
                    Irreparable Harm in the Absence of Preliminary Injunctive Relief.
12
             A plaintiff seeking a preliminary injunction bears the burden of demonstrating that
13
      irreparable harm is likely in the absence of such relief. Herb Reed Enterprises, LLC v. Fla.
14
      Entm’t Mgmt., Inc., 736 F.3d 1239, 1249 (9th Cir. 2013). “Speculative injury cannot be the
15
      basis for a finding of irreparable harm,” In re Excel Innovations, Inc., 502 F.3d 1086, 1098
16
      (9th Cir. 2007), rather a movant “must establish a likelihood of irreparable harm that is
17
      grounded in evidence, not in conclusory or speculative allegations of harm,” Pom
18
      Wonderful LLC v. Hubbard, 775 F.3d 1118, 1133 (9th Cir. 2014).                 As one leading
19
      commentator has explained, “[p]erhaps the single most important prerequisite for the
20
      issuance of a preliminary injunction is a demonstration that … the applicant is likely to
21
      suffer irreparable harm” in the absence of such relief. C. Wright, A. Miller & M. Kane,
22
      11A Fed. Practice and Procedure § 2948.1 (3d ed.).
23
             Petitioners contend that the “risk of illness or death is not theoretical” (Dkt. 2 at 17),
24
      but that is not enough. “There is no doubt that COVID-19 poses risks of harm to all
25
      Americans.” Valentine, 956 F.3d 797, __. “But the question is whether Plaintiffs have
26
      shown that they will suffer irreparable injuries even after accounting for the protective
27
      measures in [CAFCC].” Swain, 2020 WL 2161317, at *5; Valentine, 956 F.3d 797, __.
28

                                                      21
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 22 of 28



 1    Petitioners do not even attempt to make that showing for them individually, instead only
 2    generally asserting that everyone is at risk of infection unless they are granted relief. But
 3    the relief they seek—a court-appointed expert to determine whether they are at risk or not—
 4    is proof that their claims are merely speculative. Moreover, it is important to note that the
 5    preliminary relief Petitioners seek is appointment of a Rule 706 expert. Petitioners will not
 6    suffer irreparable harm in the event the Court denies their requested relief, which it should
 7    for the reasons explained herein, including that appointing a Rule 706 expert is premature
 8    at this early stage in the litigation, because Plaintiffs can renew their request a more
 9    appropriate time. Nowhere in their Motion do Petitioners even attempt to explain how they
10    will suffer irreparable harm in the absence of an order appointing a Rule 706 expert. Thus,
11    they have failed to establish this factor as well. See Bean v. Pearson Educ., Inc., 2011 WL
12    1211684, at *1 (D. Ariz. Mar. 30, 2011) (citing Faiveley Transp. Malmo AB v. Wabtec
13    Corp., 559 F.3d 110, 118 (2d Cir. 2009)) (“[I]rreparable harm is the ‘single most important
14    prerequisite’ for a preliminary injunction to issue.”).
15                  The Balance of Equities Does Not Favor a Preliminary Injunction, Nor
                    Is a Preliminary Injunction in the Public Interest.
16
             Because the government is opposing the preliminary injunction, the remaining two
17
      factors—balance of harms and the public interest—merge. California v. Azar, 911 F.3d
18
      558, 575 (9th Cir. 2018). Both weigh sharply against an injunction.
19
             Petitioners seek a preliminary injunction that is boundless in scope and will
20
      effectively result in a facility czar who will dictate the government’s COVID-19 response
21
      at CAFCC. It requires the immediate implementation of recommendations by an appointed
22
      expert 72 hours after an order granting the injunction, weekly progress reports, and
23
      completion within the timeframe set by the expert. (Dkt. 2-1.) But “[p]rison administration
24
      is … a task that has been committed to the responsibility of [the legislative and executive]
25
      branches, and separation of powers concerns counsel a policy of judicial restraint.” Turner
26
      v. Safley, 482 U.S. 78, 85 (1987). Because of that delegation of responsibility, “judges …
27
      must defer to prison officials’ expert judgments.” Norwood v. Vance, 591 F.3d 1062, 1066–
28

                                                     22
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 23 of 28



 1    67 (9th Cir. 2010); see also LeMaire v. Maass, 12 F.3d 1444, 1454 (9th Cir. 1993)
 2    (recognizing the “limited competence of federal judges to micromanage prisons”). Indeed,
 3    the Supreme Court has cautioned that “the problems that arise in the day-to-day operation
 4    of a corrections facility are not susceptible of easy solutions,” and therefore prison
 5    administrators “should be accorded wide-ranging deference in the adoption and execution
 6    of policies and practices that in their judgment are needed to preserve internal order and
 7    discipline and maintain institutional security.” Bell, 441 U.S. at 547; see also Whitley v.
 8    Albers, 475 U.S. 312, 322 (1986) (noting that this deference requires “that neither judge nor
 9    jury freely substitute their judgment for that of officials who have made a considered
10    choice”).
11           The preliminary injunction intrudes upon this separation of powers and tramples the
12    deference that prison officials are owed. See Alvarez, 2020 WL 2315807, at *5 (third and
13    fourth prongs not satisfied because the court “could not issue injunctive relief without
14    unfairly intruding on Defendants’ operation of the prison system”).           The proposed
15    preliminary injunction also creates “an administrative nightmare” for Respondents to
16    comply with, particularly during a time in which they must remain flexible in their response
17    to this unprecedented pandemic. See Valentine, 956 F.3d at __. The burden “in terms of
18    time, expense, and administrative red tape is too great.” Id.
19    IV.    The Injunctive Relief Petitioners Seek Is Not Appropriate.
20           “A preliminary injunction can only be employed for the ‘limited purpose’ of
21    maintaining the status quo.” Zepeda v. U.S. I.N.S., 753 F.2d 719, 728 n.1 (9th Cir. 1983)
22    (citing omitted). Petitioners’ motion for preliminary injunction does not seek to maintain
23    the status quo, but instead requests the appointment of a Rule 706 expert to investigate the
24    conditions at CAFCC. The Motion is improper for that reason alone. See Frohwerk v.
25    Levenhagen, 2013 WL 6839915, at *1 (N.D. Ind. Dec. 27, 2013) (“[N]either selecting a
26    Special Master nor appointing a medical expert can be properly described as an emergency
27    nor achieved via a preliminary injunction.”).
28

                                                      23
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 24 of 28



 1           Even outside of the preliminary relief context, “[c]ourts do not commonly appoint
 2    an expert pursuant to Rule 706 and usually do so only in exceptional cases in which the
 3    ordinary adversary process does not suffice or when a case presents compelling
 4    circumstances warranting appointment of an expert.” Hart v. Agnos, 2008 WL 2008966, at
 5    *5 (D. Ariz. Apr. 25, 2008); 29 Charles Allen Wright & Victor James Gold, Federal Practice
 6    and Procedure: Evidence § 6304 (2d ed.) (“The most important factor in favor of appointing
 7    an expert is that the case involves a complex or esoteric subject beyond the trier-of-fact’s
 8    ability to adequately understand without expert assistance.”).
 9           Here, Petitioners seek “immediate, expert assistance to implement constitutionally
10    required social distancing and hygiene practices” at CAFCC. (Dkt. 2 at 17.) Yet Petitioners
11    have made no showing that the evidence or claims are so complex that it is beyond the
12    Court’s ability to understand without the assistance of a Rule 706 expert, much less that
13    appointment of an expert is warranted as a matter of extraordinary preliminary relief.
14    Indeed, courts routinely evaluate prison conditions of confinement under the Constitution
15    without the assistance of court-appointed experts under Rule 706. See, e,g., Ledford v.
16    Sullivan, 105 F.3d 354, 358-60 (7th Cir. 1997) (upholding denial of prisoner’s motion to
17    appoint an expert in section 1983 action, regarding whether prison officials showed
18    deliberate indifference to the prisoner’s serious medical needs); Owens v. Clark, 2017 WL
19    6513214, at *2 (E.D. Cal. Dec. 20, 2017) (holding “claims of deliberate indifference . . . are
20    not so complex that the court requires a neutral expert at the summary judgment stage”);
21    Ellsworth v. Prison Health Servs., Inc., 2013 WL 6587876, at *8 (D. Ariz. Dec. 12, 2013)
22    (similar); Hart, 2008 WL 2008966 at *5 (denying motion to appoint health care expert and
23    an environmental health and safety expert to investigate prison conditions); Skylstad v.
24    Reynolds, 248 F. App’x 808, 810 (9th Cir. 2007) (in prisoner’s civil rights action for medical
25    malpractice, excessive force, deliberate indifference to medical needs, and due process
26    violations, district court did not error in declining to appoint expert because action did not
27    involve complex scientific evidence of complex issues).
28

                                                    24
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 25 of 28



 1           In addition, “Rule 706 does not contemplate the appointment of . . . an expert to aid
 2    one of the parties.” See, e.g., Womack v. GEO Grp., Inc., 2013 WL 2422691, at *2 (D.
 3    Ariz. June 3, 2013) (internal quotations omitted). Again, Petitioners here seek “expert
 4    assistance” in diminishing the numerous measures Respondents have implemented in
 5    response to COVID-19 and “implement[ing] constitutionally required social distancing and
 6    hygiene practices” in light of those ostensible deficiencies. (See Dkt. 2 at 17.) Rule 706
 7    does not contemplate the appointment of an expert for such a purpose. Moreover, even if
 8    Petitioners are truly seeking a neutral expert, the appointment of a neutral expert under Rule
 9    706 is not warranted at this early stage of the litigation. Respondents have not yet answered
10    the Complaint or submitted evidence on the issues raised in this case. Hence, it is
11    “premature” to decide whether appointment of a Rule 706 expert is warranted at this early
12    stage in the litigation. See, e.g., Womack, 2013 WL 2422691 at *3 (“[Because there is a
13    summary judgment motion pending on Plaintiff’s Eighth Amendment liability claim . . . it
14    premature to decide whether appointment of a medical or sleep expert is warranted on issues
15    related to causation or damages.”); Estrada v. Rowe, 2011 WL 249453, at *4–5 (N.D. Cal.
16    Jan. 25, 2011) (“[U]ntil the Court has had the opportunity to review the arguments and
17    evidence submitted by the parties . . . no determination can be made that the issues are so
18    complex as to require the testimony of an expert to assist the trier of fact.”); Wallace v.
19    Dep’t of Corr., 2019 WL 3944315, at *1 (W.D. Wash. Aug. 21, 2019); Garcia v. Wright,
20    2012 WL 2681797, at *1 (D. Colo. July 6, 2012).
21           Furthermore, Petitioners’ requested relief—which seeks (a) appointment of an
22    expert, (b) an expert report, (c) the Court’s review of that report, and then (d) an order
23    directing Respondents to implement the expert’s recommendations (Dkt. 2 at 1)—
24    forecloses any opportunity for Respondents to examine the admissibility of the Rule 706
25    expert’s report under Daubert v. Merrell Dow Pharmaceuticals or otherwise subject his or
26    her opinions to cross-examination. In other words, Petitioners’ requested relief contravenes
27    Rule 706’s established “procedural framework for nomination and selection of an expert
28    witness and for the proper performance of his role after an appointment is accepted (e.g.,

                                                    25
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 26 of 28



 1    [show cause], advising the parties of his findings, submitting to depositions, being called to
 2    testify, being cross-examined).” Reilly v. United States, 863 F.2d 149, 156 (1st Cir. 1988);
 3    see also Ass’n of Mexican-Am. Educators v. State of California, 231 F.3d 572, 591 (9th Cir.
 4    2000) (court-appointed experts must be subject to cross-examination); 29 Charles Allen
 5    Wright & Victor James Gold, Federal Practice and Procedure: Evidence § 6304 (2d ed.)
 6    (explaining “testimony from an expert appointed by the court under Rule 706 is treated no
 7    differently under the Evidence Rules than testimony from the parties’ experts”).
 8           Lastly, Petitioners’ request for preliminary relief effectively requires the Court to
 9    rubber stamp the appointed expert’s findings and order Respondents to comply with those
10    recommendations. Although an expert may present recommendations, it “may not issue
11    findings of fact or conclusions of law.” Armstrong v. Brown, 768 F.3d 975, 987–88 (9th
12    Cir. 2014) see also Fed. Trade Comm’n v. Enforma Nat. Prod., Inc., 362 F.3d 1204, 1214
13    (9th Cir. 2004) (district court improperly relied on appointed expert’s findings and
14    conclusions where it stated it “was unlikely to disagree with the court-appointed expert”
15    and then immediately issued an injunction after hearing expert’s opinions); Reilly, 863 F.2d
16    at 155 (“[T]he grasp of Rule 706 is confined to court-appointed expert witnesses; the rule
17    does not embrace expert advisors or consultants.”).
18    V.     Conclusion.
19           For these reasons, the Court should deny Petitioners’ Motion for Preliminary
20    Injunction. If the Court is not inclined to deny the Motion on the briefs, Respondents
21    request a hearing.
22
23    ///
24
25    ///
26
27    ///
28

                                                    26
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 27 of 28



 1                Respectfully submitted this 14th day of May 2020.
 2                                                  STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 3
 4                                                  By      /s/ Nicholas D. Acedo
                                                         Daniel P. Struck
 5                                                       Rachel Love
                                                         Nicholas D. Acedo
 6                                                       Jacob B. Lee
                                                         3100 West Ray Road, Suite 300
 7                                                       Chandler, Arizona 85226

 8                                                       Attorneys for Defendant-Respondent Kris
                                                         Kline
 9
10                                                       MICHAEL BAILEY
                                                         United States Attorney
11                                                       District of Arizona

12                                                  By      /s/ Nicholas D. Acedo (with authority)
                                                         William Staes
13                                                       Assistant United States Attorney

14                                                       Attorneys for Defendants-Respondents
                                                         David Gonzales, Donald W. Washington,
15                                                       and Michael Carvajal
      3705719.1
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       27
     Case 2:20-cv-00901-DJH--DMF Document 16 Filed 05/14/20 Page 28 of 28



 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on May 14, 2020, I electronically transmitted the attached
      document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 3    Notice of Electronic Filing to the following CM/ECF registrants:
 4    Benjamin C. Calleros       bcalleros@perkinscoie.com
      Emma A. Andersson          eandersson@aclu.org
 5    Jean-Jacques Cabou         jcabou@perkinscoie.com
      Margo R. Casselman         mcasselman@perkinscoie.com
 6    Mathew R. Koerner          mkoerner@perkinscoie.com
      William Staes              William.Staes@usdoj.gov
 7
            I hereby certify that on this same date, I served the attached document by U.S. Mail,
 8    postage prepaid, on the following, who is not a registered participant of the CM/ECF
      System:
 9
10
                                               /s/ Nicholas D. Acedo
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   28
